1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    BANK OF AMERICA N.A.,                    Case No.: 19cv1310-LAB (MDD)
12                                Plaintiff,
                                               ORDER OF REMAND
13    v.
14    GLORIA BERNICE GERMAN, et
      al.,
15
                              Defendants.
16
17
18         Defendant Gloria German removed this unlawful detainer action from state
19   court, but failed to show why the Court had jurisdiction over it. German did not
20   attach a copy of the complaint to her notice of removal, as required. The Court
21   ordered her to show cause why the case should not be remanded. She was to
22   have filed a copy of the complaint in the docket by the close of business on
23   Thursday, July 25, and a supplemental notice of removal alleging the citizenship
24   of all the parties by Monday, July 29. The complaint would likely have shown the
25   value of Plaintiff Bank of America’s claim, and under what law its claims arose.
26         German, however, submitted a response to the Court’s order to show cause
27   on July 25, and failed to file a copy of the complaint as ordered. Her response
28   merely alleges that all parties are U.S. citizens. The Court has accepted this for

                                               1
                                                                       19cv1310-LAB (MDD)
1    filing, after striking her birth certificate which she attached as an exhibit, and which
2    was unnecessary.
3            Federal courts are presumed to lack jurisdiction over a case until the party
4    invoking their jurisdiction—here, German—establishes it.           See Kokkonen v.
5    Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Here, German has not
6    done so. The case does not appear to arise under federal law, and even assuming
7    the parties are diverse, the amount in controversy for diversity jurisdiction does not
8    appear to be met. There is no reason to believe the Court has jurisdiction over this
9    case.
10           This action is therefore REMANDED to the Superior Court of California for
11   the County of San Diego.       German’s incomplete motion to proceed in forma
12   pauperis is DENIED AS MOOT.
13
14           IT IS SO ORDERED.
15   Dated: July 26, 2019
16
17                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                           19cv1310-LAB (MDD)
